DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 10 October 2022 has been entered.  Claims 1-13 and 15 remain pending in the application.  Claim 14 has been canceled.  Claims 9-15 were previously withdrawn as being directed to a nonelected invention.  Applicant's amendments to the Claims have overcome each and every rejection previously set forth in the Non-Final Office Action dated 7 July 2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a data processing unit for acquiring the oscillation amplitude”, “a comparison unit for comparing an actual frequency spectrum”, and “a control unit” that “generates a warning signal” and “varies the volume flow” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Such corresponding structure(s) is are:  for the data processing unit, comparison unit, and control unit, electronic components or a computer program in a computer, as described in paragraph 35 of Applicant’s specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 5,004,152).
Regarding claim 1, Baker, as shown on the annotated figures below and the citations herein, discloses a system for applying an inorganic coating material to a surface (fig. 1) comprising: 
a spray nozzle unit comprising a first end portion with a first connection for a first supply hose is coupled to the first end portion of the spray nozzle unit, the first supply hose is for supplying a first component of the coating material (figs. 1, 2); and, a second end portion having an open end, wherein the coating material is discharged from the spray nozzle unit from the open end of the second end portion (fig. 1); 
a connection unit for mixing and transporting components of the coating material from the first end portion to the second end portion (figs. 1, 2 - the two fluid will mix and be transported in this shared portion of the conduit), the connection unit positioned in the spray nozzle unit between the first end portion and open end of the second end portion of the spray nozzle unit, wherein the connection unit comprises a mixing chamber, wherein the mixing chamber has at least one further connection for supplying a second component of the coating material to the mixing chamber (fig. 1), and further wherein a center axis of the spray nozzle unit extends laterally through the first end portion, the mixing chamber, and the second end portion, 
wherein at least one electronic sensor (5) is mounted on the connection unit (fig. 1) to detect an oscillation amplitude arising at the connection unit (col. 5, ln. 39-43 and 50-51; fig. 1), 
a data processing unit (fig. 1) for acquiring the oscillation amplitude detected by the electronic sensor of the spray nozzle unit and for calculating an actual frequency spectrum or target frequency spectrum from the oscillation amplitudes detected (col. 5, ln. 61-67), 
a comparison unit for comparing an actual frequency spectrum with a target frequency spectrum and generating control data (col. 5, ln. 64-67), 
a control unit, wherein the control unit generates a warning signal when the control data lie outside a defined range (col. 5, ln. 67 - col. 6, ln. 2), and/or varies the volume flow of at least one of the components of the coating material depending on the control data generated by the comparison unit.
Baker does not disclose wherein the open end of the second end portion is arranged on the center axis of the spray nozzle unit, which extends laterally through the first end portion and the mixing chamber.
Suzuki teaches a spray nozzle unit (fig. 3A) for applying a liquid-gas mixture to a surface (col. 3, ln. 15-27) having a vibration sensor (“g”) for sensing an unusual flow condition (col. 1, ln. 9-10), the nozzle unit comprising: 
a first end portion (fig. 3A - upper portion) with a first connection (“B”) for a first supply hose is coupled to the first end portion of the spray nozzle unit (fig. 3A), the first supply hose is for supplying a first component (col. 3, ln. 62-63); and, a second end portion (fig. 3A - bottom portion) having an open end (fig. 3A), wherein the coating material is discharged from the spray nozzle unit from the open end of the second end portion (col. 3, ln. 67-col. 4, ln. 4); 
a connection unit (61/62/63/64) for mixing and transporting components of the coating material from the first end portion to the second end portion (fig. 3A), the connection unit positioned in the spray nozzle unit between the first end portion and open end of the second end portion of the spray nozzle unit (fig. 3A), wherein the connection unit comprises a mixing chamber (62/63/64), wherein the mixing chamber has at least one further connection (68) for supplying a second component to the mixing chamber (col. 3, ln. 60-61), and further wherein a center axis of the spray nozzle unit extends laterally through the first end portion, the mixing chamber, and the open end of the second end portion (fig. 3A), and 
wherein at least one electronic sensor (“g”) is mounted on the nozzle unit (fig. 3A) to detect an oscillation amplitude (col. 4, ln. 43-44).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the spray nozzle unit of Baker to arrange the open end of the second end portion along the center axis, as taught by Suzuki, since this was a known arrangement for a spray nozzle unit for applying a liquid-gas mixture to a surface.  It is noted that the arrangement of the spray nozzle unit disclosed in Baker is shown schematically only (col. 4, ln. 54-57); therefore, it would have been obvious to physically arrange the spray nozzle unit of Baker as taught by Suzuki in order to manufacture the actual, physical spray nozzle unit.  Further, the arrangement of Suzuki was a known configuration for a spray nozzle unit in which a separate liquid component is combined and mixed with a separate gaseous component and subsequently sprayed from an opening.  
Regarding claim 2, Baker in view of Suzuki discloses the system described regarding claim 1, and further characterized in that the comparison unit determines actual frequency components and/or target frequency components by summing the respective frequency amplitude values from the actual frequency spectrum and/or the target frequency spectrum over a defined frequency range (col. 4, ln. 30-34; col. 5, ln. 61-62).
Regarding claim 5, Baker in view of Suzuki discloses the system described regarding claim 1, and further characterized in that the connection unit comprises a pipe connected to the mixing chamber (see fig. below), wherein the sensor is mounted on the pipe (fig. 1).
Regarding claim 8, Baker in view of Suzuki discloses the system described regarding claim 1, and further characterized in that the connection unit between the first end portion and the open end of the second end portion of the spray nozzle unit builds a substantially step-free and kink-free path (figs. 1, 2).

    PNG
    media_image1.png
    720
    904
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    504
    464
    media_image2.png
    Greyscale

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Suzuki and further in view of Borenstein et al. (“Introduction to Meta-Analysis”, 1 July 2007).
Baker in view of Suzuki discloses the system described regarding claim 1; however, Baker in view of Suzuki does not disclose that the comparison unit generates control data from the weighted summation of the deviations or quotients between the actual frequency components and the target frequency components.
Borenstein teaches a way of calculating control data (p. 97, ln. 17 - the “Q statistic”) from the weighted summation of the deviations between an actual measured value and a target or nominal value (p. 97, eq. 3.2) as a way of quantifying the total variance of a process.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the comparison unit of the system of Baker in view of Suzuki such that it generates control data from the weighted summation of the deviations between the actual frequency components and the target frequency components, as taught by Borenstein.  Such a modification would provide a measure of the amount of variance between the measured performance of the spray nozzle unit and the nominal or desired performance, which would allow the control unit to determine when to take action to generate the warning signal.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Suzuki and further in view of Reichler et al. (US 2018/0141070).
Baker in view of Suzuki discloses the system described regarding claim 1; however, Baker in view of Suzuki does not disclose that the system is further characterized in that it comprises a manipulator mechanically connected to the spray nozzle unit to allow application of the inorganic coating material to an inner surface of a metallurgical vessel.
Reichler teaches a spray nozzle unit (26) that is mechanically connected to a manipulator (22, see fig. 1), which allows the spray nozzle unit to be moved (par. 30).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Baker in view of Suzuki to include a manipulator mechanically connected to the spray nozzle unit, as taught by Reichler, since this was known to allow the spray nozzle unit to be moved, which would allow it to be used to apply to coating material to different areas and locations of a surface, including the inner surface of a metallurgical vessel.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114.II.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Suzuki and further in view of Giles (US 2010/0132439).
Baker in view of Suzuki discloses the system described regarding claim 1, further characterized in that the sensor is an accelerometer (col. 5, ln. 39).  Baker in view of Suzuki does not disclose that the accelerometer is a piezo-electric sensor.
Giles teaches a system for applying a material to a surface comprising a spray nozzle unit (par. 43; fig. 3), an electronic sensor (32) mounted on the spray nozzle unit (par. 53) to detect an oscillation amplitude arising at the spray nozzle unit (par. 50), a data processing unit for acquiring the oscillation amplitude detected by the electronic sensor of the spray nozzle unit and for calculating an actual frequency spectrum or target frequency spectrum from the oscillation amplitudes detected (par. 54), a comparison unit for comparing an actual frequency spectrum with a target frequency spectrum and generating control data (par. 54), a control unit that generates a warning signal when the control data lie outside a defined range and/or varies the volume flow of at least one of the components of the coating material depending on the control data generated by the comparison unit (par. 57), and further characterized in that the sensor is a suitable accelerometer, such as a piezo-electric sensor (par. 52).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Baker in view of Suzuki to use a sensor that is a piezo-electric sensor, as taught by Giles, since this was known to be a specific type of accelerometer suited for use monitoring the performance of a spray nozzle unit.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Suzuki and further in view of Giles (US 2006/0265106).
Baker in view of Suzuki discloses the system described regarding claim 1; however, Baker in view of Suzuki does not disclose how the sensor is mounted on the connection unit, and in particular that the sensor is integrated into a clamp which surrounds the connection unit.
Giles teaches a system for applying a material to a surface (par. 69; fig. 2) comprising a spray nozzle unit (16), an electronic sensor (36) integrated into a clamp which surrounds the spray nozzle unit (par. 103; fig. 2) to detect an oscillation amplitude arising at the spray nozzle unit (par. 81).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Baker in view of Suzuki such that the sensor is integrated into a clamp which surrounds the connection unit, as taught by Giles, since this was a known means of mounting an electronic sensor to a spray nozzle unit.  
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752